 

Exhibit 10.1

 



Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 8, 2019 (the “Amendment No. 2 Effective Date”), is entered into by and
among ARCHROCK SERVICES, L.P., a Delaware limited partnership (the
“Administrative Borrower”) and ARCHROCK PARTNERS OPERATING LLC, a Delaware
limited liability company (collectively, with the Administrative Borrower, the
“Borrowers” and individually a “Borrower”), the other Loan Parties party hereto,
the lenders party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), as an Issuing Bank and as Swingline Lender.

 

WITNESSETH

 

WHEREAS, the Borrowers, the Loan Parties from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent are parties
to a Credit Agreement, dated as of March 30, 2017 (as amended, restated,
supplemented or otherwise modified prior to the Amendment No. 2 Effective Date,
the “Existing Credit Agreement”, and the Existing Credit Agreement, as amended
by the amendments set forth in Section 2 of this Amendment, the “Credit
Agreement”);

 

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have made
Revolving Loans to the Borrowers;

 

WHEREAS, the parties hereto desire to amend certain terms of the Existing Credit
Agreement as set forth herein to, among other things, (i) extend the scheduled
Maturity Date to November 8, 2024 and (ii) add each of NYCB Specialty Finance
Company, LLC and Fifth Third Bank as a “Lender” (in such capacity, collectively,
the “New Lenders”) under the Credit Agreement with a Commitment in the amount
shown opposite its name on the Commitment Schedule (as amended hereby);

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders have agreed to enter into this Amendment; and

 

WHEREAS, the Lenders party hereto have agreed to amend the Existing Credit
Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1.                Defined Terms. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to them in
the Credit Agreement.

 

Section 2.                Amendments to Existing Credit Agreement. Subject to
the satisfaction of the conditions precedent set forth in Section 3 below, on
the Amendment No. 2 Effective Date, the Existing Credit Agreement shall be
amended as follows:

 



1

 

 

(a)               Additional Definitions. Section 1.01 of the Existing Credit
Agreement shall be amended to add the following definitions to such Section in
appropriate alphabetical order:

 

(i)                 “2019 Notes” means those certain 6.875% senior notes, issued
by APLP and Archrock Partners Finance due April 2027.

 

(ii)               “Amendment No. 2” means Amendment No. 2 to Credit Agreement
dated as of November 8, 2019, among the Borrowers, the Guarantors party thereto,
the Lenders party thereto and the Administrative Agent.

 

(iii)             “Amendment No. 2 Effective Date” has the meaning assigned to
such term in Amendment No. 2.

 

(iv)              “Beneficial Ownership Certification” means a certification
regarding beneficial ownership or control as required by the Beneficial
Ownership Regulation.

 

(v)                “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

(vi)              “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(vii)            “Covered Entity” means any of the following:

 

(a)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

(viii)          “Covered Party” has the meaning assigned to it in Section 9.21.

 

(ix)              “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(x)                “Dividing Person” has the meaning assigned to it in the
definition of “Division.”

 

(xi)              “Division” means the division of the assets, liabilities
and/or obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.

 



2

 

 

(xii)            “Division Successor” means any Person that, upon the
consummation of a Division of a Dividing Person, holds all or any portion of the
assets, liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing Person which
retains any of its assets, liabilities and/or obligations after a Division shall
be deemed a Division Successor upon the occurrence of such Division.

 

(xiii)          “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

(xiv)          “QFC Credit Support” has the meaning assigned to it in Section
9.21.

 

(xv)            “Supported QFC” has the meaning assigned to it in Section 9.21.

 

(xvi)          “U.S. Special Resolution Regime” has the meaning assigned to it
in Section 9.21.

 

(b)               Amended and Restated Definitions. The following definitions
contained in Section 1.01 of the Existing Credit Agreement shall be amended and
restated in their entirety to read in full as follows:

 

(i)                 “Applicable Rate” means, for any day, with respect to any
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR and
REVLIBOR30 Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon Parent’s Total Leverage Ratio as of the most recent
determination date; provided that, on and after the Amendment No. 2 Effective
Date, the Applicable Rate shall be Category 2 until the delivery to the
Administrative Agent, pursuant to Section 5.01(b), of Parent’s consolidated
financial information for the fiscal quarter ending September 30, 2019:

 

Total Leverage Ratio  ABR and
REVLIBOR30
Spread   Eurodollar
Spread   Commitment
Fee Rate  Category 1
> 5.00 to 1.0   1.75%   2.75%   0.375% Category 2
< 5.00 to 1.0 but
> 4.00 to 1.0   1.50%   2.50%   0.375% Category 3
< 4.00 to 1.0 but
> 3.00 to 1.0   1.25%   2.25%   0.375% Category 4
< 3.00 to 1.0   1.00%   2.00%   0.375%

 



3

 

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Parent based upon Parent’s annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01(a) and (b)
and the related compliance certificate delivered pursuant to Section 5.01(c) and
(b) each change in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the first (1st) calendar day of the month following the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change, provided that the Total Leverage Ratio shall be deemed to be
in Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Administrative Borrower fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered. In
the event that, at any date prior to the Termination Date, any financial
statement or compliance certificate delivered pursuant to Section 5.01(a), (b)
or (c) is shown to be inaccurate, and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, and only in such case, then the Administrative Borrower shall promptly
(i) deliver or cause to be delivered to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (ii) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (iii) pay to the Administrative Agent the accrued additional interest owing
as a result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance
herewith, and, if such payment is made, any Default under clause (b) of Article
VII that shall have occurred solely on account of the failure of the Borrowers
to pay interest when due as a result of such inaccuracy shall be automatically
waived without any further action by the Administrative Agent and the Lenders.
The preceding sentence is in addition to the rights of the Administrative Agent
and Lenders with respect to Section 2.14(e) and Article VII and other of their
respective rights under this Agreement.

 

(ii)               “Issuing Bank Sublimits” means, as of the Amendment No. 2
Effective Date, initially, $25,000,000, in the case of JPMCB, $25,000,000, in
the case of WF, and thereafter, amounts as may be agreed between each Issuing
Bank and the Administrative Borrower; provided, however, that no increase to any
Issuing Bank’s Issuing Bank Sublimit shall result in the aggregate LC Exposure
to exceed the maximum amount therefor in Section 2.06(b).

 

(iii)             “Maturity Date” means, with respect to any Commitments other
than Extended Commitments, the earliest of (i) November 8, 2024, (ii)  June 3,
2022 if any portion of the 2014 Notes remains outstanding at such date and
either (x) has not been repaid as of such date or (y) has not been refinanced
with (a) Refinance Indebtedness permitted under Section 6.01 having a final
maturity date that is no earlier than one hundred eighty (180) days after the
date in clause (i) hereof or (b) Subordinated Indebtedness and (iii) the date on
which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof. With respect to Extended Commitments, the “Maturity Date”
means the maturity date related to the Extension Series of such Extended
Commitments.

 

(iv)              “Senior Notes” means collectively, the 2014 Notes and the 2019
Notes.

 



4

 

 

(c)               Amended Definitions. The definitions of “Aggregate Revolving
Commitment”, “Commitment”, “Commitment Schedule”, and “Revolving Commitment”
contained in Section 1.01 of the Existing Credit Agreement are hereby amended to
replace each reference to “Amendment No. 1 Additional Amendments Effective Date”
therein with “Amendment No. 2 Effective Date” in lieu thereof.

 

(d)               Deleted Definition. The definition of “2013 Notes” contained
in Section 1.01 of the Existing Credit Agreement is hereby deleted.

 

(e)               Section 2.15 of the Existing Credit Agreement shall be amended
and restated in its entirety to read in full as follows:

 

“Section 2.15   Alternate Rate of Interest.

 

(a)               If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, (including, without limitation, by means of an
Interpolated Rate or because the LIBO Screen Rate is not available or published
on a current basis) for such Interest Period; or

 

(ii)                the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give written notice thereof to the
Administrative Borrower and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Administrative Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted to an ABR
Borrowing as on the last day of the Interest Period applicable thereto, and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

(b)               If any Lender determines that any Requirement of Law has made
it unlawful, or if any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain, fund or
continue any Eurodollar Borrowing, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, dollars in the London interbank market, then, on notice
thereof by such Lender to the Administrative Borrower through the Administrative
Agent, any obligations of such Lender to make, maintain, fund or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings will be
suspended until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers will upon demand
from such Lender (with a copy to the Administrative Agent), either convert or
prepay all Eurodollar Borrowings of such Lender to ABR Borrowings, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
conversion or prepayment, the Borrowers will also pay accrued interest on the
amount so converted or prepaid.

 



5

 

 

(c)               If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Administrative Borrower shall endeavor to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a change of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this clause (c), only
to the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.”

 

(f)                Section 5.01 of the Existing Credit Agreement shall be
amended by (i) deleting the word “and” from the end of clause (j), (ii)
replacing the “.” with “; and” at the end of clause (k), and (iii) inserting the
following new clause (l) after clause (k):

 

“(l)               promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.”

 



6

 

 

(g)               Section 5.02 of the Existing Credit Agreement shall be amended
by (i) deleting the word “and” from the end of clause (f), (ii) replacing the
“.” with “; and” at the end of clause (g), and (iii) inserting the following new
clause (h) after clause (g):

 

“(h)               any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.”

 

(h)               Section 6.03 of the Existing Credit Agreement shall be amended
by inserting the following new clause (e) after clause (d):

 

“(e)               No Loan Party will, nor will it permit any Restricted
Subsidiary to, consummate a Division as the Dividing Person, except (i) to the
extent each Division Successor in such Division complies with the obligations
set forth in Section 5.14 and the other further assurances obligations set forth
in the Loan Documents and become a Loan Party under this Agreement and the other
Loan Documents or (ii) the Dividing Person would otherwise be permitted to make
an Investment in the Division Successor pursuant to Section 6.04.”

 

(i)                 Section 6.05 of the Existing Credit Agreement shall be
amended by amending and restating the introductory paragraph in its entirety to
read in full as follows: “Asset Sales. No Loan Party will, nor will it permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset (whether effected pursuant to a Division or otherwise), including any
Equity Interest owned by it, nor will Parent permit any Restricted Subsidiary to
issue any additional Equity Interest in such Restricted Subsidiary (other than
to Parent or another Restricted Subsidiary in compliance with Section 6.04),
except:”.

 

(j)                 Article IX of the Existing Credit Agreement shall be amended
by inserting the following new Section 9.21 at the end thereof:

 

“Section 9.21   Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of Texas and/or of the
United States or any other state of the United States):

 



7

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

(k)               The Commitment Schedule shall be replaced in its entirety with
the Commitment Schedule set forth on Annex I hereto.

 

Section 3.                Conditions to Amendment No. 2 Effective Date. The
amendments to the Existing Credit Agreement set forth in Section 2 of this
Amendment are subject to the satisfaction of each of the following conditions
precedent:

 

(a)               Counterparts. The Administrative Agent shall have received
counterparts of this Amendment (including by facsimile or other electronic
transmission), duly executed by each Loan Party, the Administrative Agent and
the Lenders;

 

(b)               Perfection Certificate. The Administrative Agent shall have
received a perfection certificate, substantially in the form of Exhibit A
hereto, duly executed by each Loan Party;

 

(c)               Fees. The Administrative Agent shall have received all fees
required to be paid (including, without limitation, the fees owing to each
Lender that delivers its signature page to this Amendment) and all expenses
(including the reasonable and documented out-of-pocket fees and expenses of
legal counsel to the Administrative Agent) for which invoices have been
presented at least two (2) Business Days prior to the Amendment No. 2 Effective
Date;

 

(d)               Beneficial Ownership Certification. The Administrative Agent
shall have received, to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Amendment No. 2 Effective Date a Beneficial Ownership Certification
in relation to such Borrower, for any Lender that has so requested, in a written
notice to the Borrowers at least ten (10) days prior to the Amendment No. 2
Effective Date, (provided that, upon the execution and delivery by such Lender
of its signature page to this Agreement, the condition set forth in this Section
3(d) shall be deemed to be satisfied);

 



8

 

 

(e)               Legal Opinion. The Administrative Agent shall have received a
customary written opinion of Sidley Austin LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;

 

(f)                Closing Certificates; Certified Certificate of Incorporation;
Good Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Amendment No. 2 Effective Date and
executed by its Secretary or Assistant Secretary, which shall (a) certify the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it will
become a party, (b) identify by name and title and bear the signatures of the
officers of such Loan Party authorized to sign the Loan Documents to which it
will become a party and (c) contain copies of the certificate or articles of
incorporation or organization of such Loan Party certified by the relevant
authority of the jurisdiction of incorporation, formation or organization of
such Loan Party and a true and correct copy of its by-laws or operating,
management or partnership agreement, or other similar organizational or
governing documents (provided that, any Loan Party may certify on such
certificate that its organizational documents have not changed since the
Effective Date or Amendment No. 1 Effective Date, as applicable, in lieu of
attaching such organizational documents to such certificate), and (ii) a good
standing certificate for each Loan Party, from its jurisdiction of
incorporation, formation or organization or the substantive equivalent available
in the jurisdiction of incorporation, formation or organization for such Loan
Party from the appropriate governmental officer in such jurisdiction;

 

(g)               Lien Searches. The Administrative Agent shall have received
the results of a recent lien search in each jurisdiction where each Loan Party
is incorporated or organized and where the assets of each such Loan Party is
located, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.02 of the Credit Agreement or
discharged on or prior to the Amendment No. 2 Effective Date pursuant to a
pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent; and

 

(h)               Closing Availability. After giving effect to any Borrowings to
be made on the Amendment No. 2 Effective Date, the issuance of any Letters of
Credit on the Amendment No. 2 Effective Date and the payment of all fees and
expenses due hereunder, Availability shall not be less than $150,000,000.

 

Section 4.                Amendment No. 2 Effective Date Adjustment; New
Lenders.

 

(a)               Upon the occurrence of the Amendment No. 2 Effective Date, (a)
each Lender that holds Revolving Loans in an aggregate amount less than its
Applicable Percentage (after giving effect to the Amendment No. 2 Effective
Date) of all Revolving Loans shall advance new Revolving Loans which shall be
disbursed to the Administrative Agent and used to repay Revolving Loans
outstanding to each Lender that holds Revolving Loans in an aggregate amount
greater than its Applicable Percentage (after giving effect to the Amendment No.
2 Effective Date) of all Revolving Loans, (b) each Lender’s participation in
each Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Percentage (after giving effect to the Amendment No. 2 Effective
Date), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that each Lender’s Revolving Exposure, LC Exposure and
Swingline Exposure equals, in each case, its Applicable Percentage thereof
(after giving effect to the Amendment No. 2 Effective Date) and (d) the
Borrowers shall be required to make any break-funding payments required under
Section 2.17 of the Credit Agreement resulting from the Loans and adjustments
described in this Section 4(a).

 



9

 

 

(b)               Each New Lender acknowledges and agrees that none of the
Administrative Agent, any lead arranger or any other Lender (i) has made any
representation or warranty and none of them shall have any responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto or (ii) has made any representation or
warranty and none of them shall have any responsibility with respect to the
financial condition of the Borrower, any Loan Party or any other obligor or the
performance or observance by any Borrower, any Loan Party or any other obligor
of any of their respective obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto. Each New Lender represents and warrants that it is legally authorized
to enter into this Amendment, and each New Lender (A) confirms that it has
received a copy of the Existing Credit Agreement, together with copies of the
financial statements most recently delivered pursuant to Section 5.01 of the
Existing Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment; (B) agrees that it will, independently and without reliance upon
the Lenders or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
thereto; (C) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto; and
(D) agrees that it will be bound by the provisions of the Credit Agreement, and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Section 5.                Representations and Warranties.

 

(a)               Ratification and Affirmation. Each Loan Party hereto hereby:
(i) acknowledges the terms of this Amendment; (ii) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly amended hereby, after giving effect to the amendments contained
herein; (iii) represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, after giving effect to the amendments set
forth in Section 2 of this Amendment: (A) each of the representations and
warranties in the Loan Documents is true and correct in all material respects
(without duplication of any materiality qualifier contained therein) (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, without duplication of any
materiality qualifier contained therein) and (B) no Default exists, will exist,
or would result therefrom; and (iv) represents and warrants that as of the
Amendment No. 2 Effective Date, to its knowledge, the information included in
any Beneficial Ownership Certification provided on or prior to the Amendment No.
2 Effective Date to any Lender in connection with this Amendment is true and
correct in all material respects. It is the intention of the parties hereto that
neither this Amendment nor anything contained herein constitute a novation of
the obligations outstanding under the Existing Credit Agreement or any
Collateral securing the same, all of which shall remain in full force and effect
after the date hereof, as amended hereby. If, notwithstanding the intention of
the parties set forth in the previous sentence, this Amendment or the
transactions contemplated hereby are deemed to constitute a novation of the
obligations outstanding under the Existing Credit Agreement or any Collateral
securing the same, then, as collateral security for the Secured Obligations,
each Loan Party hereby grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, and right of set-off
against, and acknowledges and agrees that the Administrative Agent has and shall
continue to have until the Termination Date for the benefit of the Secured
Parties a continuing lien on and security interest in, and right of set-off
against, all right, title, and interest of such Loan Party, whether now owned or
existing or hereafter created, acquired or arising, in and to all of the
Collateral.

 



10

 

 

(b)               Corporate Authority; Enforceability; No Conflicts. Each Loan
Party hereto hereby represents and warrants to the Administrative Agent and the
Lenders that (i) it has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment; (ii) the execution, delivery
and performance by such Loan Party of this Amendment has been duly authorized by
all necessary action on its part; (iii) this Amendment has been duly executed
and delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(iv) the execution and delivery of this Amendment by such Loan Party and the
performance of its obligations hereunder require no authorizations, approvals or
consents of, or registrations or filings with, any Governmental Authority,
except for those that have been obtained or made and are in effect; and (v)
neither the execution and delivery of this Amendment nor the transactions
contemplated hereby will (A) contravene, or result in a breach of, the
organizational documents of such Loan Party, (B) violate any governmental
requirement applicable to or binding upon such Loan Party or any of its
properties, except to the extent that any such violation, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
or (C) violate or result in a default under any agreement or instrument to which
such Loan Party is a party (other than any agreement or instrument the
contravention of which or breach of which could not reasonably be expected to be
materially adverse to any Secured Party) or by which it is bound or to which its
properties are subject, except to the extent that any such violation or default,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.                Effect of Amendment. From and after the Amendment No.
2 Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereof”, or “hereunder” or words of like import, and all references
to the “Credit Agreement” in the Loan Documents and any and all other
agreements, instruments, documents, notes, certificates, guaranties and other
writings of every kind and nature shall be deemed to mean the Credit Agreement.

 

Section 7.                GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

Section 8.                Headings. Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

Section 9.                Severability. In the event any one or more of the
provisions contained in this Amendment should be held invalid, illegal, or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein, to the full extent permitted by
applicable law, shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal, or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal, or unenforceable provisions.

 



11

 

 

Section 10.            No Waiver; Loan Document. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment (or any
provision hereof) shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Existing Credit Agreement. This Amendment shall be, and shall
be construed and administered as, a Loan Document under the Credit Agreement.

 

Section 11.            Successors and Assigns. All of the terms and provisions
of this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

Section 12.            Counterparts; Integration; Effectiveness. This Amendment
may be executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, or any other applicable state
laws based on the Uniform Electronic Transactions Act; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent. This AMENDMENT, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement AMONG the parties RELATING to the
SUBJECT MATTER HEREOF AND THEREOF and may not be contradicted by evidence of
prior, contemporaneous or unwritten oral agreements of the parties. There are no
oral agreements between the parties. Subject to the terms and conditions set
forth herein, this Amendment shall become effective on the Amendment No. 2
Effective Date.

 

[Signature Pages Follow]

 



12

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  BORROWERS:

 

  ARCHROCK PARTNERS OPERATING LLC   ARCHROCK SERVICES, L.P.

 

By: /s/ Douglas S. Aron             Name: Douglas S. Aron   Title: Senior Vice
President and Chief Financial Officer

 

  OTHER LOAN PARTIES:

 

  ARCHROCK, INC.   ARCHROCK PARTNERS FINANCE CORP.   ARCHROCK PARTNERS LEASING
LLC   AROC CORP.   AROC SERVICES GP LLC   AROC SERVICES LP LLC   ARCHROCK
SERVICES LEASING LLC   ARCHROCK GP LLC   ARCHROCK PARTNERS CORP.

 

By: /s/ Douglas S. Aron             Name: Douglas S. Aron   Title: Senior Vice
President and Chief Financial Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

 



 

 

  ARCHROCK PARTNERS, L.P.   By: ARCHROCK GP LLC, its General Partner

 

By: /s/ Douglas S. Aron             Name: Douglas S. Aron   Title: Senior Vice
President and Chief Financial Officer

 

  ARCHROCK GENERAL PARTNER, L.P.

 

  By: ARCHROCK GP LLC, its General Partner

 

By: /s/ Douglas S. Aron             Name: Douglas S. Aron   Title: Senior Vice
President and Chief Financial Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

 



 

 

  ARCHROCK GP LP LLC

 

By: /s/ Pamela Jasinski          Name: Pamela Jasinski   Title: Manager

 

  ARCHROCK MLP LP LLC

 

By: /s/ Pamela Jasinski          Name: Pamela Jasinski   Title: Manager

 

Signature Page to Amendment No. 2 to Credit Agreement

 



 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, an Issuing Bank,
Swingline Lender, and a Lender



 

  By: /s/ Anca Loghin   Name: Anca Loghin   Title: Authorized Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and an Issuing Bank

 

  By: /s/ Corbin M. Womac   Name: Corbin M. Womac   Title: Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender       By: /s/ Mark Porter   Name: Mark
Porter   Title:  Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  ROYAL BANK OF CANADA,   as a Lender       By: /s/ Emilee Scott   Name: Emilee
Scott   Title: Authorized Signatory

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  REGIONS BANK,   as a Lender       By: /s/ Gregory Garbuz   Name: Gregory
Garbuz   Title:  Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,   as a Lender       By: /s/ Scott
Nickel   Name: Scott Nickel   Title:  Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH,   as a Lender       By: /s/ Brian
MacFarlane   Name: Brian MacFarlane   Title:  Authorized Signatory

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  CITIBANK, N.A.,   as a Lender       By: /s/ Ivan Davey   Name: Ivan Davey  
Title:  Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender       By: /s/ DeVon S. Lang  
Name: DeVon S. Lang   Title:  SVP

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender       By: /s/ Michael
Maguire   Name: Michael Maguire   Title:  Executive Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  CIT BANK, N.A.,   as a Lender       By: /s/ Michael A. Robinson   Name:
Michael A. Robinson   Title:  Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as a New Lender       By: /s/ Willard D. Dickerson, Jr.   Name:
Willard D. Dickerson, Jr.   Title:  Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  FIFTH THIRD BANK,   as a New Lender       By: /s/ Raymond Gore   Name: Raymond
Gore   Title:  Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  BBVA USA,   as a Lender       By: /s/ Mark H. Wolf   Name: Mark H. Wolf  
Title:  Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  PNC BANK NATIONAL ASSOCIATION   as a Lender       By: /s/ Stephen Monto  
Name: Stephen Monto   Title:  SVP

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  CATERPILLAR FINANCIAL SERVICES CORPORATION,   as a Lender       By: /s/ Landon
Gracey   Name: Landon Gracey   Title:  Credit Manager

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  RAYMOND JAMES BANK N.A.,   as a Lender       By: /s/ John Harris   Name:  John
Harris   Title:  Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  FIRST HORIZON BANK,   as a Lender       By: /s/ Michael Shipman   Name:
Michael Shipman   Title:  Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

  STERLING NATIONAL BANK,   as a Lender       By: /s/ Thomas A. Couture   Name:
Thomas A. Couture   Title: First Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 





 

 

ANNEX I

 

COMMITMENT SCHEDULE

 

Lender  Revolving
Commitment   Percentage  JPMorgan Chase Bank, N.A.  $175,000,000    14% Wells
Fargo Bank, National Association  $115,000,000    9.2% Bank of America, N.A. 
$95,000,000    7.6% Royal Bank of Canada  $95,000,000    7.6% Regions Bank 
$95,000,000    7.6% The Bank of Nova Scotia, Houston Branch  $95,000,000    7.6%
The Toronto-Dominion Bank, New York Branch  $95,000,000    7.6% Citibank N.A. 
$95,000,000    7.6% Branch Banking and Trust Company  $70,000,000    5.6%
Sumitomo Mitsui Banking Corporation  $45,000,000    3.6% CIT Bank N.A. 
$40,000,000    3.2% NYCB Specialty Finance Company, LLC  $35,000,000    2.8%
Fifth Third Bank  $35,000,000    2.8% BBVA USA  $35,000,000    2.8% PNC Bank,
National Association  $30,000,000    2.4% Caterpillar Financial Services
Corporation  $30,000,000    2.4% Raymond James Bank, N.A.  $30,000,000    2.4%
First Horizon Bank  $20,000,000    1.6% Sterling National Bank  $20,000,000  
 1.6% Total  $1,250,000,000    100%

 

Annex I – Commitment Schedule

 





 

 

EXHIBIT A

 

PERFECTION CERTIFICATE

 

[see attached]

 

Exhibit A Perfection Certificate

 





 